Citation Nr: 1401227	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for service-connected left hip degenerative arthritis, status post femur fracture with open reduction, internal fixation, and hardware removal.

2.  Entitlement to an evaluation higher than 10 percent for a service-connected painful scar of the left thigh.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1976 to May 1979 and in June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issues on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2013 letter, the Veteran's VA doctor referred to VA Medical Center treatment records that are not associated with the claims file.  He also described how the Veteran's service-connected left hip disability affected his employability.  VA has a duty to obtain all outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2) (2013).  Therefore, on remand, the RO or AMC should attempt to obtain the Veteran's outstanding VA treatment records and obtain a new medical opinion regarding his claim for TDIU.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  In addition, issue the Veteran appropriate VCAA notice concerning what is needed to substantiate a claim for TDIU due to service-connected disabilities.  

2.  To the extent possible, obtain all outstanding VA treatment records pertaining to any treatment the Veteran has received at the Milwaukee VA Medical Center or any other VA Medical Center and associate them with the claims file.  If any records are not available, make specific note of that fact in the claims file.   

3.  After completing the above action, return the Veteran's claims file to the May 2013 examiner, if available, for an addendum opinion.  The examiner should specifically opine whether the Veteran is unable to secure or maintain substantially gainful employment due to service-connected disabilities.  The clinician should review the claims file and note such review in the report, as well as provide a complete rationale for each opinion expressed.  If the clinician is unable to provide an opinion without resorting to mere speculation, he or she should state the reasons why and what evidence might be necessary to provide an opinion that does not rely on speculation.  
A new examination should not be scheduled unless the clinician deems it necessary.  
  
4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


